FOURTH AMENDMENT TO LOAN AGREEMENT



THIS FOURTH AMENDMENT TO LOAN AGREEMENT (this "Amendment"), dated as of October
12, 2007, is between CONCORD TECHNOLOGIES, L.P., a Texas limited partnership
("Concord"), GEOSPACE ENGINEERING RESOURCES INTERNATIONAL, LP, a Texas limited
partnership ("Engineering"), GEOSPACE TECHNOLOGIES, LP, a Texas limited
partnership ("Geospace"), OYO INSTRUMENTS, LP, a Texas limited partnership
("Instruments"), and OYOG OPERATIONS, LP, a Texas limited partnership
("Operations", and together with Concord, Engineering, Geospace and Instruments,
the "Borrowers"), jointly and severally, and REGIONS BANK (F/K/A UNION PLANTERS
BANK, N.A.) ("Lender").



RECITALS:



A. Borrowers and Lender entered into that certain Loan Agreement dated as of
November 22, 2004, as amended by First Amendment to Loan Agreement dated as of
September 19, 2005, Second Amendment to Loan Agreement dated as of June 16, 2006
and Third Amendment to Loan Agreement dated as of January 10, 2007
(collectively, the "Agreement").



B. Pursuant to the Agreement, OYO Geospace Corporation, OYOG, LLC and OYOG
Limited Partner, LLC ("Guarantors") executed those certain Guaranty Agreements
dated as of January 10, 2007 (the "Guaranty Agreements") pursuant to which
Guarantors guaranteed to Lender the payment and performance of the Obligations
(as defined in the Agreement).



C. Borrowers and Lender now desire to amend the Agreement as herein set forth.



NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:



 

ARTICLE



Definitions



Section Definitions. Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the meanings given to such terms in the
Agreement, as amended hereby.



 

ARTICLE



Amendments



Section Amendment to Section 8.12. Effective as of the date hereof, Section 8.12
of the Agreement is amended to read in its entirety as follows:



Section 8.12. Capital Expenditures. No Borrower will permit the aggregate
capital expenditures of Borrowers, Guarantors and their Subsidiaries to exceed
(a) $18,000,000.00 during the fiscal year ending September 30, 2008 and (b)
$12,000.000.00 for the fiscal year ending September 30, 2009 and any fiscal year
thereafter.



Section Amendment to Section 9.1. Effective as of the date hereof, Section 9.1
of the Agreement is amended to read in its entirety as follows:



Section 9.1. Tangible Net Worth. (a) As of September 30, 2007, Parent will
maintain Tangible Net Worth in an amount not less than $70,000,000.00, and
(b) during each twelve (12) month period from October 1 through the next
September 30, commencing with the twelve (12) month period beginning on October
1, 2007, and ending on September 30, 2008, Parent will maintain Tangible Net
Worth in an amount not less than the sum of (i) $70,000,000.00 plus (ii) fifty
percent (50%) of Net Income for each fiscal year of Parent which has been
completed as of the date of such calculation, commencing with the fiscal year
ending on September 30, 2008; provided, however that for any fiscal year for
which Net Income was less than zero, Net Income for such fiscal year shall be
assumed to be zero (and shall be calculated as zero for such fiscal year).
Tangible Net Worth shall be calculated and tested annually.



Section Amendment to Exhibits. Effective as of the date hereof, Exhibit "M" to
the Agreement (No Default Certificate) is amended to conform in its entirety to
Annex "A" to this Amendment.



 

ARTICLE



Conditions Precedent



Section Conditions. The effectiveness of this Amendment is subject to the
receipt by Lender of the following in form and substance satisfactory to Lender:



Certificate - Each Borrower. For each Borrower, a certificate of an officer of
such Borrower acceptable to Lender certifying (i) resolutions of the General
Partner which authorize the execution, delivery and performance by such Borrower
of this Amendment and the other Loan Documents executed or delivered or to be
executed or delivered in connection therewith to which such Borrower is or is to
be a party, and (ii) the names of the officers of such Borrower authorized to
sign this Amendment and each of the other Loan Documents to which such Borrower
is or is to be a party together with specimen signatures of such Persons.



Governmental Certificates - Each Borrower. A certificate issued by the
appropriate government official of the state of organization of each Borrower as
to the existence of such Borrower.



Additional Information. Such additional documents, instruments and information
as Lender may reasonably request.



Section Additional Conditions. The effectiveness of this Amendment is also
subject to the satisfaction of the additional conditions precedent that the
representations and warranties contained herein and in all other Loan Documents,
as amended hereby, shall be true and correct as of the date hereof as if made on
the date hereof, all proceedings, corporate or otherwise, taken in connection
with the transactions contemplated by this Amendment and all documents,
instruments and other legal matters incident thereto shall be satisfactory to
Lender, and no Event of Default or Unmatured Event of Default shall have
occurred and be continuing.



 

ARTICLE



Ratifications, Representations, and Warranties



Section Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and except as expressly modified and superseded by this Amendment,
the terms and provisions of the Agreement are ratified and confirmed and shall
continue in full force and effect. Borrowers and Lender agree that the Agreement
as amended hereby shall continue to be the legal, valid and binding obligation
of such Persons enforceable against such Persons in accordance with its terms.



Section Representations, Warranties and Agreements. Each Borrower hereby
represents and warrants to Lender that the execution, delivery, and performance
of this Amendment and any and all other Loan Documents executed or delivered in
connection herewith have been authorized by all requisite action on the part of
such Borrower and will not violate the Organizational Documents of such
Borrower, the representations and warranties contained in the Agreement as
amended hereby, and all other Loan Documents are true and correct on and as of
the date hereof as though made on and as of the date hereof, no Event of Default
or Unmatured Event of Default has occurred and is continuing,  such Borrower is
in full compliance with all covenants and agreements contained in the Agreement
as amended hereby, such Borrower is indebted to Lender pursuant to the terms of
the Note, as the same may have been renewed, modified, extended and rearranged,
including, without limitation, renewals, modifications and extensions made
pursuant to this Amendment, the liens, security interests, encumbrances and
assignments created and evidenced by the Loan Documents are, respectively, valid
and subsisting liens, security interests, encumbrances and assignments and
secure the Note as the same may have been renewed, modified or rearranged,
including, without limitation, renewals, modifications and extensions made
pursuant to this Amendment, and such Borrower has no claims, credits, offsets,
defenses or counterclaims arising from the Loan Documents or Lender's
performance under the Loan Documents.



 

ARTICLE



Miscellaneous



Section Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Documents including any Loan
Document furnished in connection with this Amendment shall fully survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Lender or any closing shall affect the representations and
warranties or the right of Lender to rely on them.



Section Reference to Agreement. Each of the Loan Documents, including the
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement, as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement, as amended hereby.



Section Expenses of Lender. As provided in the Agreement, Borrowers agree to pay
on demand all reasonable costs and expenses incurred by Lender in connection
with the preparation, negotiation and execution of this Amendment and the other
documents and instruments executed pursuant hereto and any and all amendments,
modifications and supplements thereto, including, without limitation, the costs
and fees of Lender's legal counsel, and all reasonable costs and expenses
incurred by Lender in connection with the enforcement or preservation of any
rights under the Agreement, as amended hereby, or any other Loan Document,
including, without limitation, the costs and fees of Lender's legal counsel.



Section Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.



Section APPLICABLE LAW. THIS AMENDMENT AND ALL OTHER LOAN DOCUMENTS EXECUTED
PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE IN
HOUSTON, HARRIS COUNTY, TEXAS AND SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.



Section Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of Lender and Borrower and their respective successors and
assigns, except Borrower may not assign or transfer any of its rights or
obligations hereunder without the prior written consent of Lender.



Section Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument.



Section Effect of Waiver. No consent or waiver, express or implied, by Lender to
or for any breach of or deviation from any covenant, condition or duty by any
Borrower under this Amendment shall be deemed a consent or waiver to or of any
other breach of the same or any other covenant, condition or duty.



Section Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.



Section Capital Expenditures Waiver. By its execution of this Amendment, Lender
waives compliance by Borrower with that portion of Section 8.12 which refers to
and limits capital expenditures related to the expansion project at Borrower's
facility at 7007 Pinemont, Houston, Texas (the "Pinemont Expansion") to an
amount equal to $10,000,000 during the fiscal year ending September 30, 2007.
Lender waives any and all Events of Default which may have arisen under the
Agreement as a result of the fact that Borrower's capital expenditures related
to the Pinemont Expansion exceeded $10,000,000 during the fiscal year ending
September 30, 2007. The waiver contained in this Section 5.10 does not
constitute a waiver of the $8,000,000 limitation for capital expenditures for
purposes other than the Pinemont Expansion during fiscal year ending September
30, 2007.



Section ENTIRE AGREEMENT. THIS AMENDMENT AND ALL OTHER INSTRUMENTS, DOCUMENTS,
AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT EMBODY
THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF AND THEREOF AND SUPERSEDE ANY AND ALL PRIOR COMMITMENTS,
AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,
RELATING TO THIS AMENDMENT AND THE OTHER INSTRUMENTS, DOCUMENTS AND AGREEMENTS
EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT, AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS
AMONG THE PARTIES HERETO.



 

Executed as of the date first written above.



 

BORROWERS:



CONCORD TECHNOLOGIES, LP



By: OYOG, LLC,

its general partner



 

By:

Thomas T. McEntire

Vice President and

Chief Financial Officer



 

 

GEOSPACE ENGINEERING RESOURCES

INTERNATIONAL, LP



By: OYOG, LLC,

its general partner



 

By:

Thomas T. McEntire

Vice President and

Chief Financial Officer



 

 

GEOSPACE TECHNOLOGIES, LP



By: OYOG, LLC,

its general partner



 

By:

Thomas T. McEntire

Vice President and

Chief Financial Officer



 

OYO INSTRUMENTS, LP



By: OYOG, LLC,

its general partner



 

By:

Thomas T. McEntire

Vice President and

Chief Financial Officer



 

 

OYOG OPERATIONS, LP



By: OYOG, LLC,

its general partner



By:

Thomas T. McEntire

Vice President and

Chief Financial Officer



 

 

LENDER:



REGIONS BANK



 

By:

Ron Pfeiffer

Senior Vice President

Each of the undersigned Guarantors hereby consents and agrees to this Amendment
and agrees that the Guaranty Agreement executed by such Person shall remain in
full force and effect and shall continue to be the legal, valid and binding
obligations of such Guarantor, enforceable against such Guarantor in accordance
with its terms and shall evidence such Guarantor's guaranty of the Note as
renewed and extended from time to time.



 

OYOG, LLC



 

By:

Thomas T. McEntire

Vice President and Chief Financial Officer



 

OYOG LIMITED PARTNER, LLC



 

By:

Thomas T. McEntire

Manager



 

OYO GEOSPACE CORPORATION



 

By:

Thomas T. McEntire

Vice President and Chief Financial Officer

LIST OF ANNEXES



 

Annex Document



A No Default Certificate

Annex "A"



No Default Certificate